           Case 1:16-cv-08170-JPO Document 142 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADOLFO PATRICIO AGAPITO et al.,
                     Plaintiffs,
                                                                  16-CV-8170 (JPO)
                     -v-

 AHDS BAGEL LLC et al.,
                               Defendants.


 MAXIMO PATRICIO et al.,
                               Plaintiffs,
                                                                  17-CV-4127 (JPO)
                     -v-

 AHDS BAGEL LLC et al.,
                               Defendants.


 MARCELO RIVERA NERI et al.,
                      Plaintiffs,
                                                                  18-CV-8321 (JPO)
                     -v-
                                                                        ORDER
 ARIEY NUSSBAUM et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On April 10, 2020, the Court preliminarily approved a proposed settlement between the

parties in these three related cases. (Dkt. No. 140.1) As the proposed settlement had yet to be

executed, the Court directed Plaintiffs to file an executed settlement agreement. Plaintiffs have

now done so. (Dkt. No. 141.)




       1
        The Docket Numbers in this Order refer to the docket entries in Agapito v. AHDS Bagel
LLC, Case No. 16-CV-8170.

                                                1
         Case 1:16-cv-08170-JPO Document 142 Filed 05/05/20 Page 2 of 2



       Accordingly, the executed settlement agreement at Docket Number 141 is approved, and

these three cases are hereby DISMISSED WITH PREJUDICE. The Court shall retain

jurisdiction solely to resolve any disputes arising from the settlement agreement and the

settlement of these actions.

       The Clerk of Court is directed to close these cases.

       SO ORDERED.

Dated: May 5, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                2
